Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Meredith Lee VanHoose appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2254 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. VanHoose v. Seifert, No. 3:11-cv-00448, 2012 WL 1111480 (S.D.W.Va. Mar. 30, 2012). We deny VanHoose’s motion for appointment of counsel. We also deny the Respondent’s motion to strike VanHoose’s reply brief and exhibits. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.